EXHIBIT 10.3




EMPLOYMENT AGREEMENT




This Employment Agreement (the “Agreement”) dated as of September 1, 2012 (the
“Effective Date”) is made by and between LivingVentures, LLC (the “Employer”)
and David B. Edwards (the “Employee”). The Employer and the Employee may be
referred to individually as a “Party” or collectively as the “Parties.”




RECITALS

 

WHEREAS, the Employer is engaged in the business of  acquiring, developing,
managing and consulting with respect to Assisted Living Facilities (which
include Independent Living with light services, Assisted Living and Memory Care)
providing research, investor relations services, conferences, and other investor
awareness services to public and private companies; and




WHEREAS, the Employer desires to employ the Employee, and the Employee wishes to
enter into such employment, on the terms and conditions set forth in this
Agreement; and




WHEREAS, each Party is duly authorized and capable of entering into this
Agreement;




 NOW, THEREFORE, in consideration of the mutual acts and promises, covenants,
agreements, representations, and warranties hereinafter set forth, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:




1.

EMPLOYMENT.  The Employer hereby employs, engages, and hires the Employee on a
full-time basis, and the Employee hereby accepts this employment subject to the
terms and conditions of this Agreement.




2.

TERM. The term of this Agreement shall begin on the effective date hereof and
continue until August 31, 2015, unless extended as provided below or terminated
by either Party in accordance with the provisions of Section 10 of this
Agreement or by law. The period during which the Employee is employed pursuant
to this Agreement shall be referred to as the “Employment Period.”




3.

COMPENSATION.  Subject to the terms and conditions of this Agreement, the
Employee shall be compensated for his services as follows:




(a)

Base Salary. The Employer shall pay the Employee a base salary at an annual rate
of $270,000 (the “Salary”), payable in equal bi-monthly installments at the end
of each bimonthly period, determined in accordance with the Employer's payroll





Page 1 of 17







--------------------------------------------------------------------------------

practices, during the Employment Period. The Employee will be provided with
annual performance reviews and the Salary may be subject to such increases as
may from time to time be determined by the Board of Directors of the parent
company of the Employer, Green Global Investments, Inc. (GGI). An allocation of
Salary and benefits may be fairly made among the Employer, its subsidiary
International Care Management Services and LivingVentures Development, LLC.




(b)

Non-Salary Benefits.  The Employee shall be entitled to an annual performance
bonus equal to 1/3 of his base salary. The bonus will be based upon achieving
agreed annual budgeted goals. The bonus will be reviewed quarterly and a
proportionate part paid if goals are being met and cash flow permits. Bonuses
may be paid partly in cash and partly in stock of GGI, which stock shall be
subject to Employee executing a stock restriction or shareholder agreement in a
form acceptable to the Employer. Performance bonus payments, if any, shall be
made no later than following the end of the fiscal year for which the bonus
payment was granted.




(c)

Term Extensions.

Upon the first anniversary of the effective date of this Employment Agreement
the term will be automatically extended for 1 year past its natural expiration,
upon the same terms and conditions, unless either party notifies the other that
they do not wish to extend, in which event the Employment Agreement shall
terminate upon the natural expiration date set forth in Section 2 above.
 Similarly, upon the second anniversary, (unless, upon the first anniversary, no
extension occurred), the same automatic extension shall apply. If both
extensions occur, the term of the Employment Agreement will extend 5 years from
the effective date.




(d)

Vacation, Sick Days.  During the Employment Period, the Employee shall be
entitled to 6 weeks of paid vacation each year. An additional eight (8) days are
permitted for illness/sick days.  In the event of termination of employment, the
Employer shall have no duty or liability for payment for any unused vacation
days or any unused sick days.




(e)

Other Benefits. Employee shall be entitled to participate in all benefit plans
that the Employer may have in effect from time to time and generally applicable
to similarly situated Employee management of the Employer offered through its
group insurance program, subject to the qualification periods and meeting the
insurability requirements applicable to these programs, and as further described
in the Group Benefits booklets, including health and dental benefits, life
insurance and disability plans, together with such enhancements or additional
benefits as may be available and as Employee may elect. The Employer reserves
the right to modify, amend or discontinue its benefit plans on reasonable notice
to the Employee. The Employee shall be entitled to such other benefits as may be
customarily granted by the Employer to employees of similar rank and position.








Page 2 of 17







--------------------------------------------------------------------------------



(f)

Withholding. All sums payable to the Employee under this Agreement are stated in
gross amounts and shall be subject to all applicable withholding taxes, other
normal payroll deductions and any other amounts required by law to be withheld.




(g)

Stock Plan for Employees Employer’s parent company, Green Global Investments,
Inc., will allocate up to 300,000 shares of its common stock for distribution by
Employee to employees of Employer and its subsidiary pursuant to a stock bonus
plan for employees to be set up by the Board of Managers of Employer. Such
shares may be contributed as needed from year to year, at the request of
Employee.  




4.

RESPONSIBILITIES AND DUTIES.  




The Employer, LivingVentures, LLC and its subsidiary, International Care
Management Services, Ltd., a Canadian corporation, will be primarily engaged in
offering operational services to the Assisted Living community across North
America. Its sister company, LivingVentures Development, LLC will be primarily
engaged in acquisition and development of Assisted Living facilities across
North America.




The Employee shall be President and Chief Executive Officer of LivingVentures,
LLC  and  its subsidiary, International Care Management Services, which will
operate and consult on Assisted Living Facilities in the US and Canada. He will
also be a member of the Board of Directors of International Care Management
Services and a member of the Board of Managers of LV to which Board he will be
entitled to appoint one additional member to a Board of 5 managers. He will also
be President and Chief Executive Officer of LivingVentures Development, LLC,
which will be managed by CommerCenters, LLC.  




(a)

 The Employee’s responsibilities shall include (but shall not be limited to)
direction, management and oversight of all aspects of LivingVentures’ (and it’s
subsidiary) and Living Ventures Development, LLC’s Assisted Living businesses.
LivingVentures will be managed by a Board of Managers to whom Employee will
report. LivingVentures Development will be managed by CommerCenters, LLC to
whose management Employee will report. The term “Board” used below will either
be the Board of Managers or CommerCenters where appropriate. The Employee’s
responsibilities below include:




(i)

Oversight of the strategic planning process for development of Assisted Living
facilities and the design, marketing, promotion, delivery and quality of
programs, products and services;








Page 3 of 17







--------------------------------------------------------------------------------



(ii)

Supporting operations and administration of Board and Manager by advising and
informing members, interfacing between Board, Manager and staff, and supporting
Board and Manager’s evaluation of chief executive;




(iii)

Overall business development activities with a focus on development
opportunities, capital sources and new product offerings;




(iv)

Assuring the organization and its mission, programs  products and services are
consistently presented in strong, positive images to relevant stakeholders




(v)

Sourcing acquisitions and management opportunities;




(vi)

Recommending yearly budgets for Board or Manager approval and prudently managing
the organization’s resources within those budget guidelines according to current
laws and regulations;




(vii)

Such other duties and responsibilities as shall be assigned by the Board or
Manager to the Employee from time to time.




All such duties and assignments referred to above are collectively referred to
herein as the "Services".




(b)

The Employer may not revise or modify the nature of the Employee’s Services, his
title, responsibilities or authority without the Employee’s consent. The
Employee will promptly and faithfully comply with all reasonable instructions,
directions, requests, rules, and regulations made or issued by the Employer, and
the Employee will perform the Services conscientiously and in a timely manner in
and to the best of the Employee’s abilities at all times, when and wherever
required or desired by the Employer and pursuant to the express and implicit
terms of this Agreement, to the reasonable satisfaction of the Employer. Such
duties shall be rendered primarily from Employer’s offices at Ft. Myers,
Florida, Orlando, Florida and Burlington, Canada and at such other place or
places as the Employer and Employee may agree upon.




5.

OTHER EMPLOYMENT.  The Employee shall devote all of his time and attention
solely to the Employer’s business and interest. During the Employment Period the
Employee shall not engage, directly or indirectly, in any other business
activity, regardless of whether it is pursued for gain or profit; provided,
however, nothing contained in this Section 5 shall be deemed to prevent or to
limit the right of the Employee to passively invest in real estate or in other
companies if such investment does not oblige the Employee to assist in the
operation of the affairs of such companies, or create an actual or potential
conflict of interest with the Employer.  




Page 4 of 17







--------------------------------------------------------------------------------



6.

WORKING AMENITIES.  The Employee shall have reasonable access to all facilities
and services of the Employer suitable to his position and appropriate for the
performance of his duties.




7.

EXPENSES.  The Employer shall reimburse the Employee for all reasonable business
expenses actually and properly incurred by the Employee in connection with his
duties under this Agreement in accordance with the Employer’s normal policies.
The reimbursement of such expenses shall be subject to the Employee’s provision
to the Employer of receipts, statements, and vouchers to the Employer’s
satisfaction and may require prior approval.  




8.

CONFIDENTIALITY, NONDISCLOSURE AGREEMENT.




(a)

Subject to section 8(a.1) hereof, the Employee agrees that during the period his
employment and after the date of termination of this employment, whether or not
during the term of this Agreement, he shall not in any fashion, form or manner,
directly or indirectly, divulge, disclose, or communicate to any other
individual or entity (other than for the sole benefit of the Employer) or
utilize for his own benefit or the benefit of any individual or entity in any
manner whatsoever, any information of any kind, nature, or description
concerning any matters affecting or relating to the business of the Employer
including, but not limited to, the names of any of the Employer's customers or
prospective customers; the names and information pertaining to brokers, bankers,
institutional information, investor information; any of the Employer’s fee
schedules; customer lists; prospective customer lists; his log of professional
contacts relative to the Employer’s business; the Employer’s manner of
operation; research and development efforts of the Employer; processes, sales
data, operating profit, marketing or research plans, formulas, costs, training
materials, manuals, techniques, designs or computer software, including
information or programs developed for personal computers or stored on
transportable media; proposals, customer and competitive information, financial
and other projections relating to any business or field of endeavor of or by the
Employer the terms of any of the Employer’s contracts; or any other information
concerning the business of the Employer of any kind, nature or description,
regardless of whether the same has been marked Confidential, except with the
express written consent of the Employer or as may be required by law or court
ordered subpoena.  The information described in the preceding sentence shall be
hereinafter collectively referred to as "Confidential Information".




(a.1)

The provisions of Section 8(a) hereof shall be subject to the following
exceptions:  (i) disclosure of such Confidential Information as may be necessary
to perform Employee's duties hereunder, (ii) any of the Confidential Information
becomes generally known to and available for use by the public other than as a
result of Employee's acts or omissions or was known to the Employee prior to the
commencement date of this Agreement; or (iii) disclosure of such Confidential
Information is required by applicable law (provided that the Employee shall give
prompt advance written notice of such requirement to the Employer to enable the
Employer to seek an appropriate protective order or confidential treatment).








Page 5 of 17







--------------------------------------------------------------------------------



(b)

The Employee acknowledges that the Confidential Information described above is
proprietary to the Employer and constitutes trade secrets of the Employer within
the meaning of Section 688.002(4) of the Florida Statutes and constitutes
valuable confidential business or professional information within the meaning of
Section 542.335 of the Florida Statutes.




(c)

The Employee agrees and acknowledges that all confidential information is the
property of the Employer.  The Employee agrees that he shall not copy or cause
to be made any copies, duplicates, facsimiles, recordings, reproductions,
samples, abstracts or summaries of any Confidential Information or remove the
same from the Employer’s premises.  All tangible Confidential Information and
other documentation or items, either directly or indirectly, coming into the
possession of the Employee in the course of his employment with the Employer or
otherwise including, but not limited to, any manuals, equipment, furniture,
 computers, computer software, cellular phones, pagers, any and all records,
forms, contracts, memoranda, work papers, log of all of the Employee’s
professional contacts relative to the Employer’s business, lists of names, data,
and any other articles or papers in his possession that are related to the
Employer, shall remain the property of the Employer and shall be returned
immediately upon the termination of the Employee’s employment with the Employer
without further request.  Thereafter, the Employee shall not reduce to writing
or otherwise record or copy any of the Confidential Information that has been
disclosed to (or learned by) the Employee.




(d)

The Employer and the Employee hereby stipulate that, as between them, the
foregoing matters are important, material, and confidential, and gravely affect
the effectiveness and successful conduct of the business of the Employer and its
goodwill, and that any breach of any of the terms of this Section 8 shall
constitute a material breach of this Agreement.




 

(e)

The Employee acknowledges and agrees that the provisions set forth above
constitute consideration for potential damages to the Employer and not as a form
of penalty or restraint on trade of the Employee, and that such restrictions
result from a mutual determination by the parties based upon relevant factors
including, but not limited to, the Salary the Employer pays the Employee, the
Employee’s relationship with the Employer, the Employee’s access to Confidential
Information, and the Employee’s representations to the Employer.




(f)

The Employee recognizes that the damages at law to the Employer will be an
insufficient remedy to the Employer in the event that the Employee violates the
terms of this Section 8, and in the event the Employee breaches or threatens to
breach this Section 8, the Employer shall be entitled, upon application to a
court of competent jurisdiction, to a preliminary restraining order and/or
permanent or temporary injunctions or such other injunctive relief to enforce
the provisions of this Section 8.








Page 6 of 17







--------------------------------------------------------------------------------



(g)

The Employee shall not assert as a defense that the Employer has no or
insufficient legitimate business interests to support the covenants and
agreements contained in this Section 8; and the Employee shall not assert as a
defense that the Employer has an adequate remedy at law or that the harm to the
Employer is not irreparable.  Nothing contained herein shall be construed as
prohibiting the Employer from pursuing such other remedies available to it for
breach or threatened breach hereunder.  In the event the Employee shall breach
this Section 8, the running of the period of the restrictions set forth in this
Section 8 shall be tolled during the continuation of any such breach or breaches
and the running of the period of such restrictions shall continue or commence
again only upon compliance by the Employee with the terms of this Section 8.




(h)

It is understood and intended by and between the parties hereto that the
provisions of this Section 8 shall be construed as an agreement independent of
any other provision of this Agreement.  The existence of any claim or cause of
action that the Employee might have against the Employer predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Employer of this Section 8.




(i)

Employee agrees that the covenants and agreements contained herein are
reasonable and necessary to protect and preserve the Employer’s legitimate
business interests in its Confidential Information, goodwill and substantial
relationships with their clients.  The Employee further agrees that the
covenants and agreements contained herein shall be fully enforceable
irrespective of how long the Employee has been providing services to the
Employer and irrespective of the reason for the termination of the Employee’s
relationship with the Employer.




(j)

The Employee further acknowledges and agrees that irreparable harm and injury
will be suffered by the Employer should the Employee breach any of the covenants
or agreements contained in this Section 8 for reasons including, but not limited
to, the fact the Employer have spent substantial time, effort and sums of money
developing their Confidential Information, which is critical to the success of
the Employer and are essential to the Employer’s sources of substantial revenue.




(k)

The Employee understands and agrees:




(i)

That the damages at law to the Employer are not readily ascertainable as of the
date of execution of this Agreement.




(ii)

That the damages at law to the Employer will not be readily ascertainable at the
time of breach of this Section 8.




(iii)

That damages at law to the Employer will be an insufficient remedy to the
Employer in the event the Employee violates the terms of this Section 8.








Page 7 of 17







--------------------------------------------------------------------------------



(l)

In the event the services of legal counsel are required to enforce the covenants
contained in Section 8 against the Employee (regardless of whether such action
results in litigation), the prevailing party shall be entitled to reasonable
attorneys' and paraprofessionals' fees and costs from the non-prevailing party,
which in the event of litigation shall also include those attorneys' and
paraprofessionals' fees and costs incurred at trial and on appeal and through
all stages of settlement and collection proceedings.




 

(m)

Notwithstanding the foregoing, if any of the provisions of this Section 8 shall
be held to be invalid or unenforceable, the remaining provisions hereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included herein.  In the event that any
provision of this Section 8 shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems reasonable
and enforceable, the definitions, time period restriction, and/or related
aspects thereto deemed reasonable and enforceable by such court, shall become
and thereafter be the maximum restrictions in such regard, and such restrictions
shall remain enforceable to the fullest extent deemed reasonable by such court.




(n)

The provisions of this Section 8 shall survive the termination of this Agreement
or the termination of the Employee’s relationship with the Employer for any
reason whatsoever.




9.

NON-COMPETE.  Subject to Section 9(a) hereof, the Employee agrees that during
the term of the employment of Employee (whether under this Agreement or
otherwise), as extended, if extended, and for a period of twelve (12) months
from and after the date of termination of this Agreement (other than by Employee
for cause or by Employer without cause, as defined in 9 (a) below), Employee
will not, directly or indirectly, own, manage, operate, join, control, be
employed by, be engaged on an independent contractor basis, or participate in
the ownership, management, operation, or control of, or be connected or
affiliated in any manner with, any individual, corporation, partnership, or
other entity, that is engaged in business directly or indirectly competitive to
the then existing or contemplated business of the Employer within Canada or the
United States of America, ("the Restricted Area").  The Employee further agrees
he shall not in any fashion, form or manner, either directly or indirectly,
solicit the Employer's customers or prospective customers for the Employee’s own
account or on behalf of any individual or entity during the restricted period.  




(a)

Employer will not terminate this Agreement without “Cause” as defined in
Section10, below. Employee will not terminate this Agreement without “Good
Reason” as defined in Section 10, below.   For purposes of clarification, the
Employee shall not be bound by the provisions of this Section 9 if his
employment is terminated by the Employer without “Cause” or if terminated by the
Employee for “Good Reason” (as those terms are defined in section 10 hereof.

 





Page 8 of 17







--------------------------------------------------------------------------------



(b)

The Employee acknowledges that the provisions set forth above constitute
consideration for potential damages to the Employer and not as a form of penalty
or restraint on trade of the Employee, and that such restrictions result from a
mutual determination by the parties based upon relevant factors including, but
not limited to, the Employee’s compensation and other monetary commitments of
the Employer, the Employee’s employment relationship with the Employer and the
Employer’s substantial legitimate business interest in the investment it has
made in the Employee.




(c)

The Employee recognizes that the damages at law to the Employer will be an
insufficient remedy to the Employer in the event that the Employee violates the
terms of this Section 9, and in the event the Employee breaches or threatens to
breach this Section 9, the Employer shall be entitled, upon application to a
court of competent jurisdiction, to a preliminary restraining order and/or
permanent or temporary injunctions restraining the Employee from breaching this
Section 9.




(d)

The Employee shall not assert as a defense that the Employer has no (or
insufficient) legitimate business interests to support the covenants and
agreements contained in this Section 9, and the Employee shall not assert as a
defense that the Employer has an adequate remedy at law or that the harm to the
Employer is not irreparable; provided, further, that nothing contained herein
shall be construed as prohibiting the Employer from pursuing such other remedies
available to it for breach or threatened breach hereunder.  In the event the
Employee shall breach this Section 9, the running of the period of the
restrictions set forth in this Section 9 shall be tolled during the continuation
of any such breach or breaches and the running of the period of such
restrictions shall continue or commence again only upon compliance by the
Employee with the terms of this Section 9.




(e)

It is understood and intended by and between the parties hereto that this
Section 9 shall be construed as an agreement independent of any other provision
of this Agreement save and except Section 10 hereof.  The existence of any claim
or cause of action that the Employee might have against the Employer, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Employer of this Section 9.




(f)

The Employee agrees that:




(i)

The covenants and agreements contained herein are reasonable and necessary to
protect and preserve the interests of the Employer;




(ii)

The covenants and agreements contained herein shall be fully enforceable
irrespective of how long the Employee has been providing services to the
Employer and irrespective of the reason for the termination of the Employee’s
employment with the Employer;








Page 9 of 17







--------------------------------------------------------------------------------



(iii)

The covenants and agreements contained herein are necessary to protect the
Employer’s legitimate business interests which include, but are not limited to,
valuable confidential business and professional information and/or trade secrets
as well as the Employer’s goodwill and substantial relationships within the
Restricted Area; all of which are associated with the Employer’s ongoing
reputation, practice, trade name, geographic service area and business; and




(iv)

Irreparable harm and injury will be suffered by the Employer should the Employee
breach any of such covenants or agreements for reasons including, but not
limited to, the following:




(A)

The Employer has spent substantial time, effort and sums of money developing its
reputation, goodwill, ongoing practice, trade name and business;




(B)

The Employer has spent substantial time, effort and sums of money developing the
Employer’s substantial business and professional relationships within the
Restricted Area; and




(C)

The Employer has spent substantial time, effort and sums of money developing its
marketing strategies and business and administrative practices which are
confidential and proprietary to the Employer and which constitute trade secrets
and/or valuable confidential business and professional information, the use of
which by the Employee will adversely affect the Employer’s revenues.




(g)

The Employee understands and agrees:




(i)

That the damages at law to the Employer are not readily ascertainable as of the
date of execution of this Agreement.




(ii)

That the damages at law to the Employer will not be readily ascertainable at the
time of breach of this Section 9.




(iii)

That damages at law will be an insufficient remedy to the Employer in the event
that the Employee violates the terms of this Section 9.




(iv)

That such restrictions will not preclude or impair the Employee from continuing
the Employee’s livelihood, without significant financial detriment, outside of
the area restricted by the terms of this Section 9 during the restricted period
of time set forth in this Section 9.




(h)

Notwithstanding the foregoing, if any of the provisions of this Section 9 shall
be held to be invalid or unenforceable, the remaining provisions hereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included herein.  In the event that any
provision of this Section 9 shall be declared by a court of competent
jurisdiction to exceed the maximum





Page 10 of 17







--------------------------------------------------------------------------------

restrictiveness such court deems reasonable and enforceable, the definitions,
time period restriction, and/or related aspects thereto deemed reasonable and
enforceable by such court, shall become and thereafter be the maximum
restrictions in such regard, and such restrictions shall remain enforceable to
the fullest extent deemed reasonable by such court.




(i)

In the event the services of legal counsel are required to enforce any covenants
contained in this Section 9 against the Employee (regardless of whether such
action results in litigation), then the prevailing party in such action shall be
entitled to reasonable attorneys’ and paraprofessionals’ fees and costs from the
non-prevailing party, which in the event of litigation shall also include those
attorneys’ and paraprofessionals’ fees and costs incurred at trial and on appeal
and through all stages of settlement and collection proceedings.




(j)

This Section 9 shall survive termination of this Agreement and the

parties expressly authorize the assignment and enforcement of this Section 9 by
the Employer’s successors or assigns.




10.

TERMINATION.  




Events of Termination.  Employee's employment with the Employer shall cease
upon:




(a)

Employee's death.

(b)

Employee's "Disability", which means his incapacity due to physical or mental
illness such that he is unable to perform his duties (x) based on the
determination of an insurance carrier, or (y) medical advice from two competent
physicians, or (z) where the Employer has determined, acting reasonably, that
such incapacity will continue during any period of 90 consecutive days (or such
longer period as determined by the Board) or for a period aggregating 120 days
(or such longer period as determined by the Board) in any twelve-month period,
and that Employee will not be able to resume functions on a full-time basis at
the expiration of such period, even with reasonable accommodations of such
incapacity provided by the Employer, or if providing such accommodations would
amount to undue hardship for the Employer.  Employee shall cooperate in all
respects with the Employer if a question arises as to whether he has become
disabled (including, without limitation, submitting to an examination by a
medical doctor or other health care specialists selected by the Employer and
authorizing such medical doctor or such other health care specialist to discuss
Employee's prognosis with the Employer).

(c)

Termination by the Employer by the delivery to Employee of a written notice from
Employer effective immediately (the “Termination Date”) that Employee has been
terminated with or without Cause.  For purposes hereof "Cause" shall mean with
respect to the Employee,





Page 11 of 17







--------------------------------------------------------------------------------

(i) Employee's (A) conviction of (or pleading of guilty or nolo contendere) a
felony or a crime involving moral turpitude, (B) commission of any other act or
omission involving dishonesty, disloyalty or fraud (x) with respect to the
Employer, or any of their employees, customers or suppliers or (y) adversely
affecting the reputation or standing of the Employer, (C) misappropriation of
any funds or assets of the Employer for personal use, or (D) engaging in any
willful conduct that brings the Employer into public disgrace or disrepute which
in the Employer’s good faith determination could reasonably be expected to cause
economic harm to the Employer; or

(ii) Employee's repeated failure to perform his legal duties hereunder or
otherwise assigned by the Employer, after written notice from the Employer, and
such failure has not been cured within 20 days after Employee receives notice
thereof as determined by the Board acting reasonably (other than as a result of
total or partial incapacity due to physical or mental illness); or

(iii) Employee's gross negligence or willful misconduct in the performance of
his duties hereunder, which may injure the business or operation of any of the
Employer; or

(iv) Employee's material breach of this Agreement or any material policy
established by the Employer, and such breach, if curable, has not been cured
within 20 days after Employee receives written notice thereof as determined by
the Board acting reasonably.

(d)

Employee's voluntary resignation whether with or without Good Reason, by the
delivery to  Employer of a written notice from Employee at least 30 days in
advance of his termination date.  For purposes hereof, "Good Reason" shall mean
the occurrence of any one of the following events without Employee's prior
written consent (provided that written notice of Employee's resignation for Good
Reason must be delivered to Employer within 60 days after the occurrence of any
such event in order for Employee's resignation with Good Reason to be effective
hereunder, otherwise, such resignation shall be without Good Reason):

(i)  a material reduction in Employee's title or duties, if inconsistent with
Employee's title, from those set forth in this Agreement, and such reduction has
not been corrected by Employer within 30 days after receipt of notice from
Employee; or

(ii) a reduction in the Base Salary or reduction in benefits taken as a whole
that is materially and adversely disproportionate to the Employer’s other senior
management, and such reduction has not been corrected by Employer within 30 days
after receipt of notice from Employee.





Page 12 of 17







--------------------------------------------------------------------------------

Rights on Termination.

In the event (x) the Employer terminates Employee's employment without Cause or
(y) Employee resigns with Good Reason, then the Employer will pay to Employee
(1) an amount equal to the Monthly Severance Payment for a period of twelve (12)
months commencing on the Termination Date (the "Severance Period") on regular
salary payment dates, and (2) if (and only if) the Termination Date is after 270
days have elapsed in the applicable fiscal year in which the Termination occurs,
the Employee’s bonus compensation determined pursuant to Section 3(b) for the
fiscal year in which the Termination occurs, pro-rated for the number of days
that have elapsed from the first day of such fiscal year through the date of the
Termination, but only to the extent such bonus is actually earned as determined
by the Employer based on the criteria established by the Employer, on such dates
as bonuses are regularly paid pursuant to the bonus plan established by the
Employer, in each case, subject to all applicable withholding taxes, other
normal payroll deductions and any other amounts required by law to be withheld.
 In the event (x) the Employer terminates Employee's employment without Cause or
(y) Employee resigns with Good Reason, then, during the Severance Period, to the
extent permitted under the Employer's employee medical and dental benefit plans
and for so long as such plans remain in effect, Employee shall be entitled to
the continuation of medical and dental benefits generally applicable to
similarly situated senior management employees of the Employer pursuant to such
employee medical and dental benefit plans; provided that if Employee is not so
entitled to continued participation or any particular plan or it no longer
remains in effect in a circumstance where Employee is otherwise entitled to
continued medical and dental benefits under this subsection (A), during the
Severance Period, the Employer shall pay to Employee an amount equal to what it
contributed on behalf of Employee for participation in such medical and dental
plans in the immediately prior fiscal year.

In the event Employee’s employment is terminated by Employer without Cause or by
Employee with Good Reason, then the Non-Compete Provisions of Section 9 shall be
void and Employee shall be released from their performance.

In the event Employee's employment is terminated as a result of Employee's death
or Disability, then the Employer will pay to Employee (or Employee's estate or
representative) his salary and other statutory entitlements earned to the
Termination Date subject to all applicable withholding taxes, other normal
payroll deductions and any other amounts required by law to be withheld.

In the event, (x) the Employer terminates Employee's employment for Cause, or
(y) Employee resigns without Good Reason, the Employer's obligations to pay any
salary, bonus, compensation or benefits under this Agreement, or under any other
plan, program or coverage of the Employer, will cease to be effective on the
Termination Date, except as otherwise required by applicable law and the
Non-Compete provisions of Section 9 and Confidentiality provisions of Section 8
above shall be fully effective with respect to Employee throughout the remaining
term of this Agreement computed as if such termination not occurred.




Page 13 of 17







--------------------------------------------------------------------------------

If Employee's employment is terminated by the Employer with Cause or by Employee
with Good Reason, and it is thereafter judicially determined that Cause or Good
Reason for such termination does not exist, then Employee's employment shall be
deemed to have been terminated without Cause or Good Reason, as applicable, as
of the Termination Date. If matters constituting Cause or Good Reason, as
applicable, become known to the Employer or to Employee within 60 days after the
time that Employee's employment is terminated, then either party may, by
delivery of written notice to the other party, treat such termination as being
with Cause or Good Reason, as applicable.

Notwithstanding the foregoing, the Employer's obligation to Employee for any
payments or other rights under subsections(A), (B), or (E) above shall be
subject to the Employee (or his estate or representative, in the case of
subsection (B) foregoing) having executed and delivered to the Employer and
Employer a release containing such provisions reasonably satisfactory to the
Employer and Employee, and such release not having been revoked by the Employee
(or his estate or representative).  Except as otherwise required by applicable
law or as provided by subsection (A), (B), or (E) above, the Employer and
Employer shall not have any further obligation to Employee with respect to any
other salary, bonus, compensation, severance, payments or benefits after the
Termination Date, and Employee shall not be entitled to any other salary, bonus,
compensation, severance, payments or benefits from any of the Employer or
Employer after the Termination Date.




11.

RETURN OF PROPERTY.  At the end of the Employment Period or at any time on the
Employer’s request, the Employee will return to the Employer, retaining no
copies or notes, all documents relating to the Employer’s business including,
but not limited to, reports, abstracts, lists, correspondence, information,
computer files, computer disks, Confidential Information (as defined in Section
8), and all other materials and all copies of such material, obtained by the
Employee during his employment with the Employer.  




12.

DISABILITY.  If the Employee is unable to perform his duties under this
Agreement for a period of more than six (6) consecutive months by reason of his
illness or incapacity, the Salary thereafter payable to him during the continued
period of such illness or incapacity shall be reduced by 70 percent (70%). The
Employee shall be entitled to his full Salary only when he returns to full
employment. Notwithstanding the foregoing, the Employer may terminate this
Agreement if the Employee has been absent from his employment for a continuous
period of more than nine months, and all obligations of the Employer under this
Agreement shall end on that date. Notwithstanding the provisions of this
paragraph, it is the intention of the Employer to offer a full employee benefit
package to executives, to include an option to acquire long-term disability
insurance, subject to Employer’s normal budgetary considerations







Page 14 of 17







--------------------------------------------------------------------------------



13.

DEATH DURING EMPLOYMENT.  If the Employee dies while in the Employer’s employ,
the Employer shall pay to the Employee’s estate any Salary and bonus that would
otherwise be payable to the Employee up to the end of the month in which his
death occurs.




14.

FURTHER ASSURANCES.  Each Party hereto shall cooperate and take such further
action as may be reasonably requested by the other Party in order to carry out
the terms and purposes of this Agreement and any other transactions contemplated
herein.

15.

NOTICE.  Any notice or other communication provided for herein or given
hereunder to a Party hereto shall be in writing and shall be given in person, by
overnight courier, or by mail (registered or certified mail, postage prepaid,
return receipt requested) to the respective Party at the following address:




If to the Employer:

Richard A. Asta, President

Green Global Investments, Inc.

2200 Lucien Way, Ste 350

Maitland, FL 32751

 

With a copy to:

G. Richard Hostetter, General Counsel

Green Global Investments, Inc.

2200 Lucien Way, Ste 350

Maitland, FL 32751




If to the Employee:

David B. Edwards

4020 West Gulf Drive

Sanibel, FL 33957







16.

SUCCESSORS AND ASSIGNS.  This Agreement shall apply to all work performed by the
Employee for the Employer, including any of its past, present, or future
affiliates or subsidiaries, and shall be binding on the Employer’s assigns,
executors, administrators, and other legal representatives. The This Agreement
shall inure to the benefit of the Employer’s successors and assigns. The
Employee acknowledges that his services are distinctive and personal and that he
therefore may not assign his rights or delegate his duties or obligations under
this Agreement.




17.

NO IMPLIED WAIVER.  The failure of either Party to insist on strict performance
of any covenant or obligation under this Agreement, regardless of the length of
time for which such failure continues, shall not be deemed a waiver of such
Party’s right to demand strict compliance in the future. No consent or waiver,
express or implied, to or of any breach or default in the performance of any
obligation under this Agreement shall constitute a consent or waiver to or of
any other breach or default in the performance of the same or any other
obligation.








Page 15 of 17







--------------------------------------------------------------------------------



 

18.

GOVERNING LAW.  This Agreement shall be governed by the laws of the state of
Florida. If litigation results from or arises out of this Agreement or the
performance thereof, the Parties agree to reimburse the prevailing Party’s
reasonable attorneys’ fees, court costs, and all other expenses, whether or not
taxable by the court as costs, in addition to any other relief to which the
prevailing Party may be entitled.  




19.

 COUNTERPARTS/ELECTRONIC SIGNATURES.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same instrument. For purposes of this Agreement,
use of a facsimile, e-mail, or other electronic medium shall have the same force
and effect as an original signature.  




20.

SEVERABILITY.




(a)

Whenever possible, each provision of this Agreement, will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal, or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality, or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed, and enforced in
such jurisdiction as if such invalid, illegal, or unenforceable provisions had
never been contained herein.




(b)

 If the restrictions against solicitation in Section 9 of this Agreement shall
be determined by a court of competent jurisdiction to be unenforceable because
they extend for too long a period of time or over too great a geographical area,
or because they are too expansive in any other respect, Sections 9 shall be
interpreted to extend only over the maximum period of time for which they may be
enforceable and over the maximum geographical areas as to which they may be
enforceable, and to the maximum extent in all other respects as to which they
may be enforceable, all as determined by such court in such action.




21.

ENTIRE AGREEMENT.  This Agreement constitutes the final, complete, and exclusive
statement of the understanding of the Parties with respect to the subject matter
hereof, and supersedes any and all other prior understandings, both written and
oral, between the Parties. It may not be changed orally but only by an agreement
in writing signed by the Party against whom enforcement of any waiver, change,
modification, extension, or discharge is sought.

 

22.

HEADINGS.  Headings in this Agreement are for convenience only and shall not be
used to construe meaning or intent.








Page 16 of 17







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the date first above written.




LIVINGVENTURES, LLC

 

 

 

 

BY:

/s/ Richard Asta

 

 

Richard Asta

 

 

Chief Executive Officer

 

 

 

 

/s/ David B. Edwards

 

DAVID B. EDWARDS

 







GREEN GLOBAL INVESTMENTS, INC. joins in this Employment Agreement solely for the
purpose of agreeing to the provisions of Section 3 (g).




GREEN GLOBAL INVESTMENTS, INC.

 

 

 

 

By:

/s/ Richard Asta

 

    

Richard Asta

 

Title

Chief Executive Officer

 








Page 17 of 17





